Citation Nr: 9931593	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a predatory-type 
disease of the legs, to include osteomyelitis or cellulitis.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an increased (compensable) initial 
evaluation for service-connected residuals of a fracture of 
the right ankle.

5.  Entitlement to an increased (compensable) initial 
evaluation for service-connected residuals, left knee/leg 
injury.

6.  Entitlement to a compensable evaluation for multiple non-
compensable service-connected disabilities under 38 C.F.R. 
§ § 3.324.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1967 to November 
1970.  By a rating decision issued in December 1997, the RO, 
in pertinent part, denied claims of entitlement to service 
connection for a predatory-type disease of the legs, to 
include osteomyelitis and cellulitis, for a stomach disorder 
(peptic ulcer), and for sleep apnea.  The RO granted service 
connection for a right ankle fracture and assigned a 
noncompensable evaluation, effective in June 1997.  The RO 
also granted service connection for left knee/leg injury and 
assigned a noncompensable evaluation.  The RO denied 
entitlement to a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities under 
38 C.F.R. § 3.324.

The Board notes that, after the veteran's appeal was 
certified to the Board and his claims file was transferred to 
the Board, additional medical evidence was submitted to the 
Board.  That medical evidence, the summary of a January 1999 
VA hospitalization, is relevant to the veteran's claim of 
entitlement to service connection for a predatory-type 
disease of the legs, to include osteomyelitis or cellulitis.  
This evidence has not first been considered by the agency of 
original jurisdiction (AOJ), and the veteran has not waived 
the veteran's right to have this evidence reviewed by the AOJ 
prior to Board review.  See 38 C.F.R. § 20.1304 (1999).  
However, in view of the Board's favorable finding as to the 
issue of service connection for a predatory-type disease of 
the legs, the veteran is not prejudiced by the Board's review 
at this time, and a referral to the AOJ prior to Board review 
would not benefit the veteran.  The Board notes that the 
January 1999 discharge summary contains no additional 
evidence not already of record as to any other issue on 
appeal, and review of this evidence by the AOJ prior to 
appellate review of any other issue on appeal is not 
required.  

The veteran's claim of entitlement to service connection for 
a predatory-type disease of the legs, to include cellulitis, 
is addressed in the REMAND appended to this decision.  Claims 
for an increased (compensable) initial evaluation for 
service-connected residuals of a fracture of the right ankle, 
and for a compensable evaluation for multiple non-compensable 
service connected disabilities under 38 U.S.C.A. § 3.324, are 
deferred pending the outcome of the remand.  


FINDINGS OF FACT

1.  VA medical opinions linking in-service injury to a 
current right leg disorder, although based in part on 
inaccurate history, are sufficient to establish a well-
grounded claim for service connection for a predatory-type 
disease of the legs.   

2.  There is no medical evidence that the veteran had a 
chronic GI disorder in service, or linking a GI disorder 
first diagnosed in 1997 to any in-service symptom or 
complaint, or to any incident of service.

3.  There is no medical evidence that the veteran had sleep 
apnea in service, nor is there medical evidence linking a 
sleep disorder first diagnosed in 1995 to the veteran's 
period of service.

4.  There is no medical evidence that the veteran has any 
current functional loss residual to an in-service injury to 
the left tibia.



CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for a predatory-type 
disease of the legs.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for peptic ulcer disease.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for sleep apnea.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a compensable initial evaluation for 
service-connected residuals of a left leg injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. § 4.118, Diagnostic Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to service connection 
for a predatory-type disease of the legs, to include 
osteomyelitis or cellulitis, for peptic ulcer disease, and 
for sleep apnea.  He asserts that each of these disorders or 
the underlying condition began in or was incurred during 
service.  The veteran also claims that he is entitled to an 
increased (compensable) initial evaluation for residuals, 
left knee/leg injury.  

I.  Claims for Service Connection 

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
a veteran's active service, or may be granted for certain 
diseases defined as chronic and manifested, generally to a 
degree of 10 percent or more, within a specified presumptive 
period after separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1153 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Arthritis is defined as a chronic 
disease which may be presumed service-connected if manifested 
to a compensable degree within one year after service 
separation.  

Before the merits of a claim for service connection for a 
specific disorder may be addressed, the veteran must submit a 
well-grounded claim.  To be well-grounded, a claim must be 
supported by evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Specifically, in most 
service connection claims, there must be: (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Id.  

The truthfulness of the evidence is presumed for the purpose 
of determining whether a claim is well-grounded.  Robinette 
v. Brown, 8 Vet. App. 69, 73-74 (1995).  If the record fails 
to establish that the veteran's claim of entitlement to 
service connection for hearing loss, peripheral neuropathy, 
and a bone disorder are not plausible.  Thus, there is no 
duty to assist as to these claims.  Epps v. Gober, 126 F.3d 
at 1468-1470. 

A.  Claim for Service Connection for Osteomyelitis or 
Cellulitis

The veteran's service medical records reflect that he 
reported twisting his ankle in March 1968.  A fracture of the 
lateral malleolus, with soft tissue swelling, was diagnosed.  
The veteran was also treated for a laceration of the left 
lower leg in May 1969 when a broken piece of a lawnmower 
apparently hit him in the leg.  There was a one-inch 
laceration over the proximal one-third of the anterior tibia.  
Radiologic examination revealed a possible chip fracture of 
tibia.  Clinical notes dated in early June 1996 reflect that 
the wound healed well without any evidence of infection and 
the sutures were removed.  The veteran used crutches for 
several weeks to allow healing of the chip fracture, with 
progressive weight bearing in late June 1969.  The veteran's 
service medical records are devoid of further records of 
treatment for a right ankle or left leg injury.  

Summaries of private clinical records dated from August 1992 
through March 1996 reflect that the veteran reported that he 
sustained traumatic injury of the right ankle and lower leg 
in about 1980 which had required open reduction and internal 
fixation of the right ankle.  The summaries reflect that the 
veteran was treated for cellulitis/osteomyelitis on several 
occasions, and chronic osteomyelitis of the right lower leg 
and ankle was diagnosed.  

On VA examination conducted in August 1997, the veteran gave 
a history of shell fragment wound of the right ankle and left 
lower leg in service.  The examiner provided an opinion that 
the veteran's current cellulitis was secondary to those shell 
fragment wound injuries.  

The veteran had continuing hospitalizations for suppression 
of osteomyelitis, most recently, a January 1999 VA 
hospitalization for recurrent cellulitis of the right leg.  
The summary of that hospitalization reflects that the veteran 
reported that the chronic osteomyelitis and recurrent 
cellulitis dated back to wound infection incurred in service, 
and the discharge diagnoses include a diagnosis of chronic 
osteomyelitis of the right ankle following wound infection in 
Vietnam.  

The August 1997 VA medical opinion and January 1999 diagnosis 
link a current medical disorder to an injury in service.  As 
such, this medical evidence is sufficient to establish a 
well-grounded claim.  However, other medical evidence and 
medical opinions of record conflicts with these opinions.  
Prior to completion of appellate review, further factual 
development, to obtain medical evidence and opinion as 
necessary to resolve this conflict, must be conducted in 
order to fulfill the duty to assist the veteran.  The factual 
development required is addressed in the REMAND appended to 
this decision.  


B.  Claim for Service Connection for Peptic Ulcer Disease

Service medical records reflect that the veteran complained 
of abdominal pain, with epigastric distress, nausea, and 
chest pain, in early June 1970.  He was treated with Maalox, 
began to tolerate food, and the abdominal pain subsided 
without diagnosis, in that same month.  Service medical 
records are thereafter devoid of any further complaints of 
abdominal pain or gastrointestinal treatment.  The veteran's 
October 1970 separation examination is devoid of any finding 
of abdominal or gastrointestinal abnormality or complaint.

Post-service medical records, including private medical 
records dated from August 1992 through March 1996, reflect no 
specific abdominal or gastrointestinal disorder, to include 
peptic ulcer disease, although obesity was noted.  On VA 
examination conducted in August 1997, probable GERD 
(gastroesophageal reflux disease) symptoms with active 
gastritis was diagnosed.  

As noted above, establishing a well-grounded claim of 
entitlement to service connection requires that the veteran 
submit evidence of (1) current disability, (2) incurrence in 
service, and (3) medical opinion or evidence as to the 
plausibility of a nexus between the symptoms noted in service 
and a current disability.  In this case, there is no medical 
diagnosis of a stomach disorder in service, or within an 
applicable presumptive period, nor is there any medical 
evidence of continuing symptomatology of a stomach disorder 
following service.  

While the veteran has submitted evidence of a current 
gastrointestinal disorder, there is no medical evidence of 
opinion of record which relates the veteran's August 1997 
gastrointestinal diagnosis or symptoms to his active military 
service or any incident thereof.  Thus, the veteran has 
failed to meet two of the three requirements of a well-
grounded claim.  The veteran was notified, in a May 1998 
statement of the case, as to the requirements for a well-
grounded claim.  He has not identified any additional 
information which might be relevant to establish a well-
grounded claim, nor is VA on notice of the possible existence 
of such evidence.  See McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
The claim must be denied.

C.  Entitlement to Service Connection for Sleep Apnea

The veteran's service medical records are completely devoid 
of any diagnosis, treatment, or complaints of difficulty 
sleeping or any respiratory disorder.  Private post-service 
clinical records dated in 1992 through 1994 reflect no 
history of, complaints of, or diagnosis of, difficulty 
sleeping or any respiratory disorder.  A summary of private 
hospitalization in February 1995 notes "possible sleep 
apnea" as a diagnosis, and treatment records thereafter 
reflect continued clinical attempts to treat a sleep 
disorder.  VA clinical records dated in June 1997 likewise 
reflect continued attempts to treat the veteran's sleep 
apnea. 

However, none of these clinical records, whether private or 
VA, include any medical evidence or opinion which establishes 
a plausible link between the veteran's military service and 
his current diagnosis of sleep apnea.  While the veteran has 
presented medical evidence of a current sleep apnea disorder, 
he has not met the other two requirements for establishing a 
well-grounded claim of entitlement to service connection for 
sleep apnea.   

The veteran was notified, in a May 1998 statement of the 
case, as to the requirements for a well-grounded claim.  He 
has not identified any additional information which might be 
relevant to establish a well-grounded claim, nor is VA on 
notice of the possible existence of such evidence.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  In the absence of 
evidence establishing a well-grounded claim for service 
connection for sleep apnea, the claim must be denied.

II.  Claim for Increased Evaluation

The veteran is appealing the original assignment of a 
disability evaluation following awards of service connection 
for residuals of a left leg injury and, as such, the claim 
for the increased evaluation is well grounded.  38 U.S.C.A. § 
5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
After reviewing the claims file, which includes VA and 
private medical records, the Board further finds that the 
duty to assist the veteran has been met and that the record 
as it stands allows for an equitable determination of the 
veteran's appeal.  38 U.S.C.A. § 5107(a).

The Board also notes that, as this is an appeal from an 
initial grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, since this 
claimant timely perfected his appeals of initial evaluations, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period in 
question.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service medical records reflect that he 
sustained a one-inch laceration of the left tibia, possibly 
with a chip fracture, in late May 1969.  The wound was 
sutured and the fracture was treated by use of crutches to 
reduce weightbearing for about a month.  The service medical 
records are thereafter devoid of any evidence of further left 
leg complaints or treatment.  

Private and VA clinical records associated with the file 
disclose left knee limitation of motion due to obesity.  The 
clinical records disclose no chronic left tibia disorder.  

The veteran's service-connected residuals of a left leg 
injury are currently evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, the criteria used to evaluate 
disability due to scars.  There is no evidence that the 
veteran's scar causes limitation of motion of the ankle or 
knee, so as to warrant a compensable evaluation under 
Diagnostic Code 7805.  There is no evidence of ulceration, 
tenderness, pain, or any other residual which would warrant a 
compensable evaluation for a scar under any other diagnostic 
code applicable to scar residuals.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.

There is no medical evidence of or diagnosis of a left leg 
muscle injury, so as to warrant evaluation under 38 C.F.R. 
§ 4.73.  There is no evidence that the veteran has any other 
left leg disability which may be related to the in-service 
injury to the left tibia.  The Board further notes that the 
scar residuals attributable to in-service left leg injury did 
not vary at any time during the evaluation period, so a 
"staged" rating is not appropriate.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for a 
predatory-type disease of the legs, to include osteomyelitis 
or cellulitis, is well-grounded, and, to this extent only, 
the appeal is granted.

Entitlement to service connection for peptic ulcer disease is 
denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to an increased (compensable) initial evaluation 
for service-connected residuals, left knee/leg injury, is 
denied.


REMAND

As the veteran's claim of entitlement to service connection 
for a predatory-type disease of the legs is well-grounded, 
further factual development of the claim is required.  In 
view of the secondary service connection question presented, 
an adequate VA examination includes an opinion on medical 
causation, based on review of all relevant in-service and 
post-service records.  Moore v. Derwinski, 1 Vet. App. 401 
(1991).  In particular, medical opinion to reconcile the 
conflicting opinions of record is required.  Prior to 
obtaining that medical opinion, the RO should obtain the 
clinical records of the veteran's post-service right ankle 
surgery, performed in about 1980, and any other relevant 
records identified.  

The Board notes that the clinical records regarding a 1980 
right ankle surgery which are to be obtained as part of the 
development of the veteran's claim of entitlement to service 
connection for a disease of the legs may also be relevant to 
the veteran's claim for an increased (compensable) initial 
evaluation of residuals of a right ankle fracture sustained 
in service.  Therefore, the Board will defer a decision as to 
evaluation of right ankle disability pending receipt of these 
records.

Finally, since a favorable decision regarding the veteran's 
claim for service connection for a predatory-type disease of 
the legs, or a favorable decision as to the claim for an 
increased (compensable) evaluation for a right ankle 
disability could have a significant impact on his claim for a 
compensable evaluation for multiple non-compensable service-
connected disabilities under 38 C.F.R. § 3.324, the Board 
will defer its consideration of the latter claim pending the 
resolution of the leg and ankle claims.

In order to ensure that VA has fulfilled its duty to assist 
the veteran pursuant to 38 U.S.C.A. § 5107(a) (West 1991) and 
38 C.F.R. § 3.303(a) (1999), the Board is of the opinion that 
further development is warranted.  Accordingly, this case is 
hereby REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify the facility(ies) at which he 
was treated for post-service ankle injury 
and, in particular, to identify the 
facility at which a post-service right 
ankle fracture was surgically treated in 
about 1980, and to identify records of 
any subsequent right ankle, right leg, or 
left leg treatment not yet associated 
with the file.  The RO should attempt to 
obtain those records.

2.  After all available post-service 
records of right ankle or right or left 
leg treatment have been obtained, the RO 
should afford the veteran examination of 
the right ankle and of the legs, for the 
purpose of determining the etiology and 
extent of any current residuals of in-
service right ankle and left leg 
injuries.  The examiner(s) must review 
the entire claims file, to include the 
service medical records associated with 
the claims file, as well as private and 
VA medical records of a post-service 
treatment of the right ankle or of the 
legs, and a copy of this REMAND, in 
conjunction with this examination.  Any 
necessary studies must be accomplished.  
The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not that an in-service right ankle or 
left leg injury caused or aggravated a 
current leg disorder, to include 
osteomyelitis or cellulitis.  The 
examiner(s) should also provide an 
opinion as to the current extent of 
residuals of an in-service right ankle 
injury, identifying those residuals in 
terms of the percentage of current right 
ankle disability, if possible.  Review of 
in-service and post-service clinical 
records should be referenced in the 
examination report.  

3.  Following the above, the RO should 
review the examination report, and assure 
all requested information has been 
provided.  If not, the examination report 
should be returned as inadequate for 
rating purposes pursuant to 38 C.F.R. § 
4.2 (1999).

4.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should adjudicate 
a claim of entitlement to service 
connection for a predatory-type disease 
of the legs, to include osteomyelitis or 
cellulitis.  The RO should then 
adjudicate the deferred issues, the claim 
of entitlement to an increased 
(compensable) evaluation for residuals of 
a right ankle injury, and the claim of a 
compensable evaluation for multiple non-
compensable service-connected 
disabilities under 38 C.F.R. § 3.324.

5.  In the event any determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC), and be given an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical information and to accord the 
veteran due process of the law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

